Citation Nr: 1101094	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-34 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left lower leg 
disability.

2.  Entitlement to service connection for the residuals of an 
injury to the kidneys.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a fellow service member


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the US Navy from November 
1943 to February 1945, and in the US Army from May 1948 to 
January 1950.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Nashville, Tennessee.  

In December 2009, the appellant provided testimony before the 
undersigned via a videoconference hearing.  A transcript of that 
hearing was prepared and has been included in the claims folder 
for review.

In February 2010, the Board remanded all four issues to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the residuals 
of an injury to left lower leg is once again remanded to the RO 
via the AMC.  


FINDINGS OF FACT

1.  While on active duty and performing a landing after a 
parachute jump, the appellant injured his kidneys.  

2.  The preponderance of the evidence shows that the Veteran's 
renal condition was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin  


CONCLUSION OF LAW

Service connection for the residuals of an injury of the kidneys 
is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the VA asking that service 
connection be granted for an injury to one or both kidneys.  As 
noted above, the appellant service in the US Navy and the US 
Army.  He reported that while jumping out of an airplane, he 
injured one or both of his kidneys.  With respect to the kidney 
injury, he maintains that during a jump he fell upon some rocks 
causing injury to his kidneys for which he was hospitalized.  To 
support his claim, he has submitted a buddy statement that 
corroborates the appellant's assertions that he was injured.  The 
RO has denied his claim and he has appealed to the Board for 
review.  

The Board has thoroughly reviewed all the evidence in the service 
member's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the service 
member or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The service member should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the claimant).

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  When 
all the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to the 
appellant in January 2006 and December 2007 from the agency of 
original jurisdiction (AOJ).  These letters informed the 
appellant of what evidence was required to substantiate the claim 
for service connection and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) or 
supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 
499 F. 3d 1317 (Fed. Cir. 2006) (Mayfield III).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. Nicholson, 
444 F.3d at 1328, 1333-34).

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence showed that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim and 
found that the error was harmless, as the Board has done in this 
case.)

The Federal Circuit Court and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back and 
readjudicate the claim, such that the essential fairness of the 
adjudication - as a whole, is unaffected because the appellant is 
still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that a SOC or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

If any notice deficiency is present in this case, the Board finds 
that any prejudice due to such error has been overcome in this 
case by the following:  (1) based on the communications sent to 
the claimant over the course of this appeal, the claimant clearly 
has actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for the 
Court to be persuaded that no prejudice resulted from a notice 
error, "the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
appellant status; 2) existence of a disability; (3) a connection 
between the appellant's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The Court 
held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Further, this notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

In the present appeal, the appellant was provided with Dingess 
notice via the December 2007 letter that was sent to him by the 
RO.  Because this notice was provided, the Board finds no 
prejudice to the appellant in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the appellant has been prejudiced thereby).

Additionally, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2010).  Such an examination was accomplished in July 2010, and 
the results from that examination have been included in the 
claims folder for review.  The opinion involved a review of the 
claims folder and the appellant's available service medical 
treatment records.  The opinion that was provided was supported 
by sufficient rationale.  Therefore, the Board finds that the 
examiner's opinion is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  
Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
appellant's claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before the RO and the Board.  The 
appellant availed himself of this opportunity and provided 
testimony before the undersigned Acting Veterans Law Judge.  
During that hearing, the appellant described the injury he 
incurred while in service and also discussed the symptoms he now 
suffers therefrom that he attributes to the inservice renal 
injury.  Additionally, the appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the course 
of this appeal, the appellant has proffered documents and 
statements in support of his claim.  It seems clear that the VA 
has given the appellant every opportunity to express his opinions 
with respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

Upon reviewing the development since February 2010, the Board 
finds there has been substantial compliance with its remand 
instructions with respect to the appellant's kidney condition 
claim.  The Board notes that the Court has noted that "only 
substantial compliance with the terms of the Board's engagement 
letter would be required, not strict compliance."  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination "more 
than substantially complied with the Board's remand order").  
The RO was tasked by the Board to obtain additional medical 
evidence with respect to the appellant's claimed kidney disorder, 
and it has done so.  Specifically, the RO was asked to obtain an 
examination of the appellant along with an opinion concerning the 
etiology of any current renal disability.  The results of that 
request have been included in the claims folder for review.  The 
results were returned to the RO which, in turn, issued a 
Supplemental Statement of the Case (SSOC) in response to the 
information obtained.  Based on the foregoing, the Board finds 
that the RO substantially complied with the mandates of the 
Board's most recent remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (finding that a remand by the Board 
confers on the appellant the right to compliance with the remand 
orders).  Thus, the Board will proceed to review and decide the 
claim based on the evidence that is of record.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated actual 
knowledge of the evidence, which was needed to establish the 
claim, and since VA has obtained all relevant evidence.  The 
claimant demonstrated an understanding of the evidence required 
to substantiate the claim.  In sum, the claimant was provided the 
information necessary such that any defective predecisional 
notice error was rendered non-prejudicial in terms of the 
essential fairness of the adjudication.  Thus, the Board finds 
that although there may be a VCAA deficiency, the evidence of 
record is sufficient to rebut this presumption of prejudice as 
the record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication process 
in this case was preserved.

As there is no indication that any failure on the part of VA to 
provide additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  As such, the appellant's procedural rights 
have not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be established for a current disability in 
several ways including on a direct basis.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  Direct service 
connection may be established for a current disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(a), 
(b), (d) (2010).  Establishing direct service connection for a 
disability which has not been clearly shown in service requires 
evidence sufficient to show (1) the existence of a current 
disability; (2) the existence of a disease or injury in service; 
and, (3) a relationship or connection between the current 
disability and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) 
(2010); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2010).  The United States Court of 
Appeals for Veterans Claims, hereinafter the Court, has held that 
when aggravation of a service member's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-connected.  
Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

The record reflects that the appellant's military medical 
treatment records for his Army enlistment are not contained in 
the claims folder.  It is also noted that the National Personnel 
Records Center (NPRC) has searched for the appellant's records 
but has determined that they were probably destroyed in the 1973 
NPRC fire.  The appellant was notified of this and he was advised 
to submit any additional evidence, including buddy statements, 
letters home, or journal entries that would corroborate his 
assertions.  A buddy statement and a listing of where he received 
treatment were provided by the appellant.  In light of the 
testimony offered by the appellant and by his former service 
comrade, the Board accepts their account of the appellant 
sustaining a kidney injury while in service.  

Notwithstanding the acknowledgement that the appellant suffered 
an injury to the kidneys while in service, the evidence must 
still show that the appellant now suffers from a kidney 
disability, or a renal condition, and that this condition is 
related to or can be etiologically linked to the injury in 
service.  To support his claim, the appellant as offered his 
assertions that he believes the urinary tract infections that he 
has experienced over the years are related to the service injury.  
Unfortunately, he has not provided any medical evidence that 
would corroborate his assertions.  

As indicated above, the Board remanded the claim in February 
2010.  One of the purposes of that action was to obtain 
additional medical evidence with respect to the appellant's 
claimed kidney disability.  In response to the Board's remand, 
the appellant underwent a VA urology examination in July 2010.  
Upon completion of the examination, the examiner expressed the 
following opinion:

This is an 85-year-old male with a history 
of a traumatic fall after a parachute jump 
with renal bruising and hematuria.  Veteran 
contends that recurrent UTI [urinary tract 
infection] is secondary to the same.  
Veteran does have recurrent urinary tract 
infection and also scarring in the right 
kidney as likely as not to be secondary to 
the same.  Simple renal cysts of no 
significan[ce], which are essentially 
benign.  The Veteran's recurrent urinary 
tract infections are less likely than not 
to be [sic] related to service-connected 
trauma to the kidneys.

No additional medical evidence has been submitted by the 
appellant that would refute or rebut the above opinion.  

The Board must weigh the credibility and probative value of any 
available medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing so).  
The Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
held that a claims file review, as it pertains to obtaining an 
overview of a service member's medical history, is not a 
requirement for private medical opinions.  A review of the claims 
file by a VA examiner, without more, does not automatically 
render the VA examiner's opinion competent or persuasive since 
the claims file is a tool to assist in familiarity for the 
physician with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as there are other means 
by which a physician can become aware of critical medical facts, 
such as a history of treating the service member for an extended 
period of time and/or reviewing pertinent medical literature.  
The relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review of 
the claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular medical 
information contained in a claims file may have significance to 
the process of formulating a medically valid and well-reasoned 
opinion.  The Court further held that a medical opinion that 
contains only data and conclusions is not entitled to any weight 
and a review of the claims file cannot compensate for lack of the 
reasoned analysis required in a medical opinion, which is where 
most of the probative value of a medical opinion comes is 
derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  In sum, in Nieves-Rodriguez, the Court indicated that it 
is the factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical opinion.

In this instance, there is only one medical opinion concerning 
the assertions made by the appellant and that opinion was 
provided by a VA doctor in July 2010.  Per the report, the 
examiner has reviewed the complete claims folder including the 
statements provided by the service member.  In providing his 
opinion, the medical doctor was not equivocal, vague, or 
ambiguous with his opinion that the appellant's kidney injury did 
not lead to the development of recurrent urinary tract infections 
or any other renal condition from which the appellant has 
received treatment therefor.  The VA examiner reviewed in detail 
the pertinent medical records, discussed the salient facts, and 
provided complete rationale for all conclusions presented, as 
noted in the discussion above.

Accordingly, the Board attaches the most significant probative 
value to the VA opinion as it appears to be well reasoned, 
detailed, consistent with other evidence of record, and included 
an access to the accurate background of the service member.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include the 
thoroughness and detail of the opinion.).

With respect to the appellant's claim, the only medical opinion 
addressing whether there is a link between the inservice injury 
and the appellant's current renal disorder(s) is that of the 
appellant and endorsed by the accredited representative.  Yet, 
merely the claim has been made that the current renal condition 
including recurrent urinary tract infections is somehow related 
to the appellant's military service and the injury therein.  
There has not been a discussion of the salient facts nor has 
there been provided any type of rationale that would corroborate 
any of the appellant's conclusions.  The Board finds that the 
generalized statements provided by the appellant are too general 
in nature to provide, alone, the necessary evidence to show that 
the appellant now has a diagnosed condition that resulted from 
his military service and an injury many years ago.  See Sacks v. 
West, 11 Vet. App. 314, 316-17 (1998).

The Board would further address the statements made by the 
appellant.  The Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the appellant's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

Also, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient is an issue of fact.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994), supra (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting that he now suffers from the residuals of kidney 
injury, to include chronic urinary tract infections, that were 
caused by or the result of his military service.  However, the 
matter at hand involves complex medical assessments that require 
medical expertise.  See Jandreau.  The appellant is not competent 
to provide more than simple medical observations.  He is not 
competent to provide complex medical opinions regarding the 
etiology of the claimed disorder.  See Barr.  Thus, the lay 
assertions are not competent or sufficient.

In determining whether service connection is warranted, the VA 
must determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, competent and probative medical evidence 
that relates any of the appellant's current renal conditions, to 
include recurrent urinary tract infections, first shown many 
years after service, with the appellant's military service and an 
injury of the kidneys that occurred therein, has not been 
presented.  Therefore, after reviewing the appellant's claims 
folder, the Board finds that the record is without sufficient 
competent evidence showing that the purported disability in 
question became manifest or otherwise originated during his 
active duty service.  Moreover, the record does not show the 
purported disorder is etiologically related to his military 
service or any incident therein.  Therefore, it is the conclusion 
of the Board that the preponderance of the evidence is against 
the appellant's claim.


ORDER

Service connection for the residuals of an injury to the kidneys 
is denied.




REMAND

The other issue on appeal involves the left lower leg.  In the 
Board's Remand of February 2010, the Board requested that the 
appellant undergo a VA physical examination and that upon 
completion of the exam, that the examiner provide an opinion as 
to whether any found left lower leg disability was related to an 
injury that occurred while the appellant was on active duty.  The 
record does reflect that the appellant did indeed undergo an 
examination of the left upper leg and hip in July 2010.  A copy 
of the exam results are of record.  However, while the examiner 
provided information with respect to the appellant's left hip, he 
did not provide comments with respect to the left lower leg.  
Specifically, the examiner failed to opine whether the appellant 
now suffers from the residuals of an injury to the left lower 
leg, and if he does, the examiner was requested to opine as to 
whether the disability is at least as likely as not related or 
secondary to the appellant's military service or any incidents 
therein.

Thus, upon reviewing the medical examination report, it is the 
opinion of the Board that the requested information was not 
obtained.  In other words, the RO did not comply with the remand 
instructions.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board confers on a claimant, as a 
matter of law, the right to compliance with the remand orders, 
and that the Secretary of Veterans Affairs has a concomitant duty 
to ensure compliance with the terms of the remand.  As the 
document obtained did not specifically attain the information 
needed by the Board, the claim must be returned to the RO for the 
requested information.

Accordingly, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following development:

1.  After associating any pertinent, 
outstanding records with the claims folder, 
the RO should refer the issue of service 
connection for a left lower leg disability 
back to the July 2010 C&P examiner for 
clarification of that examiner's July 2010 
opinion.  Specifically, the examiner should 
provide an opinion as to whether the 
appellant now suffers from the residuals of 
an injury to the left lower leg, and if he 
does, the examiner should also opine as to 
whether the disability is at least as 
likely as not related or secondary to the 
appellant's military service or any 
incidents therein.  

If the July 2010 examiner is no longer 
available, the VA should schedule the 
appellant for a new examination with regard 
to his claim for service connection for a 
left lower leg disability.  The claims file 
must be made available to, and reviewed by, 
the examiner, and the examination report 
must reflect that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The appellant must be given an 
opportunity to describe his current leg 
disability and the symptoms he has suffered 
therefrom since service.  The examiner is 
specifically requested to opine as to 
whether it is at least as likely as not 
that any found left lower leg disability 
was incurred in or aggravated by active 
military service or an injury to the leg 
that occurred while he was on active duty.  
A complete rationale for this opinion must 
be set forth in the examination report.

The results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Moreover, the examiner should comment on 
the statements made by the appellant 
concerning the chronicity of symptoms 
purportedly endured by the appellant since 
service.  Also, it is requested that the 
results of the examination be set forth in 
a legible report. 

2.  Then readjudicate the appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and the accredited 
representative should be provided a 
supplemental statement of the case (SSOC), 
including all the evidence received since 
the August 2010 SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


